        Case 3:20-cv-02731-VC Document 308-13 Filed 06/02/20 Page 1 of 1




   FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                         Hoan Van Tran
       Defendants do not have any further information regarding Mr. Tran’s attempted murder

conviction because it is a categorical aggravated felony and per se particularly serious crime

under immigration law. The basic conviction documents do not provide further detail of the

underlying facts.

       As previously stated, Mr. Tran is scheduled to be removed by the end of June 2020. ICE

has obtained his travel document and travel arrangements have been made on a commercial

airline. Defendants cannot disclose any further details because of operational security concerns.

Additionally, Mr. Tran’s travel document expires in August 2020, and any delays created by his

potential release will hinder ICE’s ability to remove him.
